PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/255,717
Filing Date: 23 Jan 2019
Appellant(s): Guenther, Mark, L.



__________________
Kevin S. Ross (42,116)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 3/19/2021 from which the appeal is taken have been modified by the pre-appeal conference dated 7/22/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
The 35 U.S.C. 112 (b) rejections of claims 6 and 14 for the use of the relative term “approximately” has been withdrawn. Appellant has defined the term in paragraph 0043 of the specification stating “The term "approximately" is used to indicate a possible variation of ±15% of a stated or understood value.” Therefore the rejection is withdrawn. 
(2) Response to Argument
	Appellant argues that the 35 U.S.C. 112(b) rejections of claims 1-20 for the use of the relative term “primarily” are in error, stating that one of ordinary skill in the art would readily ascertain the requisite degree of “primarily” when reading the disclosure. Appellant points to paragraphs 0032 and 0043 of the specification to provide this degree. However, these paragraphs discuss kurtosis thresholds, and do not define how these thresholds relate to the Gaussian nature of the data, or what these thresholds might need to be to indicate that the data is “primarily Gaussian” as recited in the claim. Paragraph 0043 does include a discussion that the result is “is likely to be predominantly Gaussian”, but this also fails to provide any degree of what is “predominantly Gaussian” and as such does not define the term “primarily” in the claim. Further, Appellant has cited MPEP §2173.05(b) (I) stating that an express numerical degree is not required to cause the term to be definite. While this is indeed true, the specification provided is still lacking in describing what can be “primarily Gaussian”. The Examiner’s 
	
Appellant argues that the 101 rejections of claims 1-20 are in error.
First, as noted in the appeal brief, claim 16 has been rejected as being directed to signals per se. While Appellant had submitted an after final amendment on 5/28/2021 including amended language to overcome such a rejection, this amendment was not entered. As such, claim 16 remains in the form provided on page 7 of the filed appeal brief and reads “one or more computer-readable storage media comprising…” which the Examiner maintains is still directed to signals per se as presented in the final office action mailed 3/19/2021. The Appellant points to paragraph 0050 to define “computer readable storage media, but the Examiner does not take a “such as” description to strong enough to be an example of the Appellant being their own lexicographer, and as such the language would not preclude signals per se. Therefore claim 16 is not directed to a statutory category of invention.
Second, the Appellant has argued that the claims are not drawn to a judicial exception. As discussed in the Final Office Action mailed, under step 2A prong 1 of the patentable subject matter analysis the Examiner takes the steps of spectrum generation, threshold detection, filtering, Gaussian detection and Q-scale analysis to be mathematical concepts. Specifically, as these steps are performed to “determine jitter of an input waveform” these are no more than forms of mathematical analysis performed on data. Therefore these limitations are taken to be abstract ideas. 
Under step 2A prong 2, the Examiner is directed to determine if the claims have been integrated into a practical application. In the claim language as presented the Examiner does not see any such integration. The Appellant argues that this jitter may be used in test instruments, and cites the specification to demonstrate this. However, as presented the claim does not include any such 
Under step 2B, the Examiner fails to find any limitation amounting to significantly more than the abstract idea. The only remaining limitations is a display step, which the courts have long determined is not enough to be significantly more than the abstract idea (See Electric Power Group, LLC v. Alstom S.A. and SAP Am. Inc. v. InvestPic LLC). Finally, Appellant argues that the claims present an improvement to over previous systems, but as the claims are directed to new abstract ideas, and not to an improvement to the functioning of a computer this is not persuasive. As stated in section III B the October 2019 guidance “it is important to keep in mind that an improvement to the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology”. Therefore the claim is taken to be abstract, and the 101 rejection is maintained by the Examiner. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
Conferees:
/Jessica Han/Supervisory Patent Examiner, Art Unit 2896   
                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.